DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending in the application.

The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.

Applicant’s election without traverse of group I invention (claims 1-16) in the reply filed on 11/16/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the requirement is deemed proper and made FINAL. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. It is noted that if the product claims of Group I invention are subsequently found allowable, withdrawn claims that depend from or otherwise require all the limitations of the allowable product claims will be considered for rejoinder.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities: 
Claim 14 recites the limitation “where the molar ratio of the total amount of alkali metals to phenol groups”. Likewise, claim 15 recites the limitation “where the molar ratio of the total amount of potassium cations to the total amount of sodium cations”. Although the recited limitations do not rise to the level of indefiniteness under 112(b), Applicants may amend the claim language that the compositions further include alkali metals to improve clarity.
Appropriate correction are requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-4, 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims recite the broad range, and the claims also recites preferred ranges which are the narrower statement of the ranges/limitations. For instance, claim 2 recites the limitation “from 3.0 to 10 wt%. preferably 3.5 to 7 wt%, more preferably 3.5 to 6 wt%”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 recites the limitation “the alkali metals”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akira et al. (JP 20000234751A, machine translation), in view of Lenzen et al. (US 8,148,463 B2).
Akira teaches a binder composition for curing with carbon dioxide, comprising alkaline aqueous solution prepared by reacting one or more phenols with aldehydes in the presence of an alkali metal hydroxide, wherein the aldehyde amount in moles is 1.5 to 7.0 times the molar amount of phenol (reads on resol phenol aldehyde resin) (Overview, [0001, 0007-0009, 0012]). Akira further teaches an oxyanion compound, such as borates, stannates and aluminates which form an ionomer (read on oxyanions for forming a stable complex [0017-0018], and a silane coupling agent in an amount of 0.01 to 10 parts by weight, per 100 parts by wt. of the aqueous solution of the resin [0013]. Akira further teaches blending refractory particulate materials with the binder composition for molding [0018].
Akira is silent with regard to (1) a composition comprising silane within the claimed range in one embodiment, as in the claimed invention and (2) the amount of phenol groups of the resin in the aqueous composition as in the claimed range (claim 1).
With regard to (1), Akira teaches a silane coupling agent in an amount of 0.01 to 10 parts by weight, per 100 parts by wt. of the binder composition. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (2), secondary reference to Lenzen is directed to alkaline resol phenol-aldehyde binder compositions and their use in the production of molded articles of bonded particulate material (Ab.). Exemplified base binder is prepared from resol phenol-formaldehyde resin, potassium hydroxide, borax (i.e. sodium tetraborate) which reads on oxyanion and gamma-aminopropyltriethoxysilane, i.e. a silane and a composition comprising the base binder (col. 7, lines 1-50, col. 8, Example 1). The calculated molar amount of phenol groups in the base binder resin composition of Example 1 falls within the range recited in claims 1 and 13 (i.e. about 2.4 mol/kg). Akira and Lenzen are directed to alkaline resol phenol aldehyde binder resin compositions and are blended with particulate/granular matter for molding. Given the generic teaching in Akira on the amount of silane for use in binder compositions, and the teaching in Lenzen’s embodiment on the amount of phenol groups in the base binder resin composition, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention to formulate Akira’s base binder compositions having a phenol concentration of about 2.4mol/kg, and including silane in any amount as taught in Akira, including in amounts that fall within the claimed range, absent evidence of criticality for the claimed ranges (obviates claims 1, 2 and 13).
With regard to claims 3 and 4, Akira teaches -aminopropyltriethoxysilane, -glycidoxypropyltriethoxysilane etc. [0013].
With regard to claim 5, Akira teaches alkaline resol aqueous solution and cure thereof by carbon dioxide [0001, 0013].
With regard claim 7, Lenzen teaches polyalkylene glycols in an amount of 1-40 wt.%, preferably 3 to 15 wt.% of the binder composition for improved storage properties and higher bending strength (col. 5, lines 31-41).
With regard to claim 14, Lenzen teaches a molar ratio of alkali (expressed as hydroxyl ions) to phenol of from 1.0:1 to 2.5:1, and is 2:1 in the exemplified base binder (col. 5, lines 59-61, col. 6, lines 15-24, col. 7, line 48-49). With regard to claim 12, the calculated molar amount of phenol groups in the base binder resin composition of Example 1 in Lenzen is about 2.4 mol/kg. Given the generic teaching in Lenzen on a molar ratio of alkali to phenol of from 1.0:1 to 2.5:1, the claimed pH overlaps with the calculated pH range of Lenzen.
With regard claim 15, the calculated molar ratio of sodium to potassium cations in Lenzen’s Example 1 is about 1:31.40. However, given the generic teaching on the functional equivalence of sodium hydroxide and potassium hydroxide during the condensation of phenol and aldehyde, but preference for potassium hydroxide when the resin is formulated in the base binder (col. 3, lines 6-40, Example1), it would have been obvious to a skilled artisan to prepare the resin by utilizing sodium hydroxide alone, or a mixture of sodium hydroxide and potassium hydroxide as the alkali source, for e.g. to provide for the calculated 0.00995 moles of alkali in the resin preparation step (col. 7, lines 5-10), including in amounts within the claimed molar ratio, absent evidence of criticality for the claimed range.

Claims 1, 2, 5, 7, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lenzen et al. (US 8,148,463 B2), in view of Amort et al. (US 4,028,343).
Lenzen is directed to alkaline resol phenol-aldehyde binder compositions and their use in the production of articles of bonded particulate material such as foundry moulds, foundry cores, or feeders (Ab.), produced by addition of polyalkylene glycol to an alkaline aqueous mixture comprising a base resol phenol-aldehyde resin and an oxyanion which can form a stable complex with the base resin (col. 1-2, bridging paragraph), such as borate, stannate and aluminate ions (col. 3, lines 45-54). The reference teaches cure of the binder by carbon dioxide (col. 3-4, bridging paragraph, Examples).  Exemplified base binder is prepared from resol phenol-formaldehyde resin, potassium hydroxide, borax (i.e. sodium tetraborate) which reads on oxyanion and gamma-aminopropyltriethoxysilane, i.e. a silane and a composition comprising the base binder (col. 7, lines 1-50, col. 8, Example 1). The calculated molar amount of phenol groups in the composition of Example 1 falls within the range recited in claims 1 and 13 (about 2.4 mol/kg).
Lenzen is silent with regard to silane within the claimed range.
Secondary reference to Amort teaches a nitrogen group-containing silane and use thereof in adhesive compositions containing a polycondensation polymer as an adhesivizing agent (Ab.). 
Disclosed polycondensation polymers include thermosetting phenol-formaldehyde resins (col. 2, lines 27-30). The reference further recognizes that -aminopropyltriethoxysilane, known in the art for improving bonding characteristics of organofunctional resins, provides for initial positive effect but the effect diminishes after the resin is in contact with moisture for a long period of time (col. 1, lines 28-58). The reference prescribes silanes of the following formula (col. 1-2, bridging paragraph),

    PNG
    media_image1.png
    117
    177
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    140
    401
    media_image2.png
    Greyscale

in an amount of 0.5 to 5 wt.% by wt. of the composition, to improve the bonding characteristics of polycondensation resinous-containing binding materials so that they have improved bonding characteristics under moist conditions and attain their bonding characteristics even after long storage times (col. 1, lines 46-58, reference claim 1). Given the teaching on improved binder containing the disclosed silane, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Amort’s silane in any amount within the disclosed range, including in an amount that falls within the scope of the claimed invention, to provide for disclosed advantages to Lenzens’s binder compositions (obviates claims 1, 2, 13). In the case where the claimed ranges "overlap or lie inside ranges disclosed
by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,
191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
	With regard to claim 5, Lenzen teaches alkaline resol phenol-aldehyde binder and cure thereof by carbon dioxide (Ab., Examples).
	With regard claim 7, Lenzen teaches polyalkylene glycols in an amount of 1-40 wt.% of the binder composition (col. 5, lines 31-41).
With regard to claim 14, Lenzen teaches a molar ratio of alkali (expressed as hydroxyl ions) to phenol of from, 1.0:1 to 2.5:1, and is 2:1 of the disclosed base binder (col. 5, lines 59-61, col. 6, lines 15-24, col. 7, line 48-49). With regard to claim 12, the calculated molar amount of phenol groups in the base binder resin composition of Example 1 in Lenzen is about 2.4 mol/kg. Given the generic teaching in Lenzen on a molar ratio of alkali to phenol of from 1.0:1 to 2.5:1, the claimed pH overlaps with the calculated pH range of Lenzen.
With regard claim 15, the calculated molar ratio of sodium to potassium cations in Example 1 is about 1:31.40. However, given the generic teaching on the functional equivalence of sodium hydroxide and potassium hydroxide during the condensation of phenol and aldehyde, but preference for potassium hydroxide after the resin is formulated in the base binder (col. 3, lines 6-40, Example1), it would have been obvious to a skilled artisan to prepare the resin by utilizing sodium hydroxide alone, or a mixture of sodium hydroxide and potassium hydroxide as the alkali source, for e.g. to provide for the calculated 0.00995 moles of alkali in the resin preparation step (col. 7, lines 5-10), including in amounts within the claimed molar ratio absent evidence of criticality for the claimed range.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over (1) Lenzen et al. (US 8,148,463 B2), in view of Amort et al. (US 4,028,343) and Akira et al. (JP H1043834 A, ‘384 machine translation) or (2) Akira et al. (JP 20000234751A, ‘751 machine translation), in view of Lenzen et al. (US 8,148,463 B2) and Akira et al. (JP H1043834 A, ‘384, machine translation).
The discussions with regard to Lenzen, Amort and Akira ‘751 in paragraphs 9 and 10 above are incorporated herein by reference.
Although Lenzen, Amort and JP ‘751 are all silent with regard to the molecular wt. of the water soluble resol phenolic binder, Akira ‘384 teaches alkaline resol binder composition having a weight average molecular weight of 500 to 6000 as advantageous for providing optimal mold strength and pot/working life [0016]. Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize Lenzen’s of Akira’s (‘751) binder resins having a weight average molecular weight of 500 to 6000, including those as in the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-36 of copending Application No. 16/313770 (reference application, preliminary amdt. dated 5/13/19). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 21 is as follows:

    PNG
    media_image3.png
    618
    995
    media_image3.png
    Greyscale

Thus, copending claim 21 anticipates claims 1, 2 and 6.
	The limitations as presently recited in claims 3-5, 7-16 are met by copending claims 23-31.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barker et al. (EP 0323096 A2, cite din the IDS dated 3/22/19). Barker teaches a binder composition comprising aqueous alkaline resol phenol aldehyde resin, oxyanion and 0.1 to 1 wt.% silane.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762